Citation Nr: 0313745	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  94-30 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for diabetes mellitus with 
peripheral neuropathy. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from March 1973 to 
January 1993, with an additional two months and 25 days of 
active duty service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in January 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wilmington, Delaware, which denied service 
connection for peripheral neuropathy due to diabetes 
mellitus.  The veteran entered notice of disagreement with 
this decision in February 2000; the RO issued a statement of 
the case in July 2000; and the veteran entered a substantive 
appeal, on a VA Form 9, which was received in July 2000. 


REMAND

In this case, additional evidence was requested and received 
into the record following the August 2002 rating decision and 
supplemental statement of the case.  The additional evidence 
consists of a February 2003 VA neurological examination and 
medical opinions, statements by the veteran received in 
September 2002 and April 2003, and laboratory reports dated 
in November 1998, March 1995, and August 1993.  There is no 
written waiver of initial RO consideration of this evidence.  
As a result, the Board is required to remand the case to the 
RO to ensure the veteran's due process rights.

Accordingly, this case is REMANDED for the following:

1. The RO should again review the claims 
files and ensure that all notification 
and development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002). 

2.  The RO should again review the 
record, and issue a supplemental 
statement of the case that addresses the 
additional evidence added to the record 
since the most recent supplemental 
statement of the case, to include a 
February 2003 VA neurological examination 
report and medical opinions, statements 
by the veteran received in September 2002 
and April 2003, and laboratory reports 
dated in November 1998, March 1995, and 
August 1993.  If any benefit sought on 
appeal remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
should be given the opportunity to 
respond thereto. Thereafter, the case 
should be returned to the Board, if in 
order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


